Per Curiam
The direction was clearly .wrong. Granting the property to have been in the plaintiff’s father, yet it was levied and sold under a judgment against him as an administrator. Under such a judgment it is clear that nothing but the assets of the dece*111dent can be levied ; and if these cannot be found, the administrator can be pursued personally only in an action for a devastavit. If,-as is suggested, the execution was against the administrator personally, it was void for want of a judgment to support it; and a sale on it could pass no title. Whether, then, the plaintiff had acquired the absolute ownership or not, he had, by the bailment, a qualified property which was sufficient to enable him to maintain the action; and the direction ought to have been that he was entitled to recover.
Judgment reversed, and a venire de novo awarded.